DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6, 7, 16, and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 6 and 7, Applicant recites “stopping one or more blades of the wind turbine” and “wherein the control system stops only the blades with which the object is predicted as being likely to come into physical contact [with].”  Examiner first notes that the only references to this limitation (i.e., stopping of individual blades) within the disclosure as filed are found in paragraphs [0012] and [0093], each of which merely mirrors the language of the instant claim.  Neither paragraph provides any disclosure of how the Applicant proposes or intends to stop individual blades of a wind turbine rotor from rotating with the rotor.  It would appear, from paragraph [0084], that Applicant actually intends to “shut down only the turbines with which the object may be predicted to likely come in contact [with].”  
While this interpretation makes sense in light of the disclosure considered as a whole, the instant claims cannot be interpreted as such.  Instant claim 1 recites “a wind turbine,” meaning that there are not multiple wind turbines such that “only the turbines” at risk of collision may be turned off.  Stated differently, the disclosure as filed is inadequate to enable stopping of individual blades that are at risk of collision with foreign objects.  The disclosure would support stopping of individual turbines that are at risk of collision with foreign objects, but the instant claims preclude this scope of interpretation because Applicant has only recited a singular wind turbine.
Examiner additionally notes that claim 1 may be viewed as the crux of the problems giving rise to rejections under §112.  For purposes of examination, Examiner suggests (see below) an alternative that involves amending various claims in order to simultaneously overcome all of the §112 rejections.  
Regarding claims 16 and 19, Applicant recites “positioning the plurality of wind turbines … the positioning being performed by variably adjusting the force, direction, or disruption of flow of fluid thereby, relative to the plurality of wind turbines.”  The instant claims do not disclose any structures or other means that would allow positioning of the plurality of  wind turbines by adjusting the force, direction, or disruption of flow of fluid thereby, relative to the plurality of wind turbines.  Turning to the Specification as filed, discussion of positioning the wind turbines by the above adjustments is found only in paragraphs [0021], [0024], [0102], and [0105].  In each of these paragraphs Applicant merely mirrors the language of the claims, providing no additional insight.  
As best understood by Examiner, it is not the positioning of the wind turbines which is being adjusted, but is instead the positioning of the baffles.  This interpretation is supported, for example, by paragraph [0081] of the Specification as filed.  There, Applicant states “positioning may be accomplished by movement of a turbine and/or shroud/wing” and further disclosing that the wind turbine may be positioned by feathering the blades of the turbine or rotating the wind turbine to face into/away from the wind.  These options for positioning the wind turbine do not involve a variable adjustment to a flow of fluid relative to the wind turbines; instead, they involve an adjustment to the turbine’s effectiveness in converting wind into electrical power.
Since the baffles are not disclosed as being part of the wind turbine, the scope of claims 16 and 19 is not enabled by the disclosure as filed.  At most, Applicant has support for enablement of “[a] method of positioning 
In view of the above, Examiner finds that claims 16 and 19 are not enabled by the disclosure as filed.  Claims 17, 18, 20, and 21 depend from either of 16 and 19 and are therefore rejected for at least the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “the first turbine” in line 9 of the claim.  There is not appropriate antecedent basis for this limitation within the claim.  The preceding portion of the claim only recites “a wind turbine” and, as such, “the first turbine” should be amended to recite “the wind turbine.”  Substantive amendments to the claim may require further amendment to the specific language of the limitation.  Appropriate corrections are required.  Claims 2-21 depend from claim 1 and are therefore rejected for at least the same reasons.
Regarding claim 14, Applicant recites “wherein the baffle is securably and radially moveable positioned relative to each recess … and so as to be radially positionable relative to a wind direction, in concert with the baffle and the respective recess.”  It is wholly unclear how this portion of the claim is meant to be interpreted; it would appear Applicant has recited the baffle being “radially positionable relative to a wind direction, in concert” with itself.  As the baffle cannot be radially positionable relative to itself, Examiner is unable to determine what the scope of the claim is meant to be.  From review of the instant disclosure, the baffle is radially movable with respect to a wind direction and the wind turbine located within the recess, not the recess itself.  Appropriate clarifications are required.  For purposes of examination, claim 14 will be interpreted as provided below.
Regarding claims 16 and 19, Applicant recites “[a] method of positioning one or more of a plurality of wind turbines of the wind turbine system of claim 1” in each claim preamble.  There is not appropriate antecedent basis for these preamble limitations.  Presently, instant claim 1 recites “a wind turbine,” i.e., a singular wind turbine.  As such, there is not appropriate antecedent basis for “one or more of a plurality of wind turbines.”  At most (and without further amendment), Applicant could appropriately recite “[a] method of positioning the wind turbine of the wind turbine system of claim 1” and “[a] non-transitory computer readable medium storing thereon computer executable instructions for positioning the wind turbine of the wind turbine system of claim 1 ….”  Below, Examiner suggests an alternative that involves amending various claims in order to simultaneously overcome all of the §112 rejections.  
Regarding claims 17, 18, 20, and 21, Applicant recites “the wind turbine” throughout each of the claims.  Due to the limitations of instant claims 16 (from which 17 and 18 depend) and 19 (from which 20 and 21 depend), an issue of clarity arises with respect to which of the recited turbines “the wind turbine” refers to.  Presently, claim 1 recites “a wind turbine.”  Presently, claims 16 and 19 depend from claim 1 and each further recites “one or more of a plurality of wind turbines of the wind turbine system of claim 1,” effectively reciting at least one other wind turbine in addition to the wind turbine of claim 1.  As a result, the limitation “the wind turbine” in claims 17, 18, 20, and 21 could refer to either the wind turbine of claim 1 or the additional wind turbine(s) of claims 16 or 19, respectively.  Below, Examiner suggests an alternative that involves amending various claims in order to simultaneously overcome all of the §112 rejections.  
Regarding the proposed amendments to the claims, Examiner first notes that the §112 rejections specified above stem from the rejected claims requiring a plurality of wind turbines whereas claim 1 only recites a (singular) wind turbine.  Examiner therefore suggests the following amendments to the claims:
Claim 1 (Currently Amended) A wind turbine system, comprising: 
a mounting frame; 
a fixed toroidal support structure attached to the mounting frame, the toroidal support structure having a concave portion and a convex portion; 
a plurality of wind turbines;
a wind turbine of the plurality of wind turbines being located proximal to the concave portion of the toroidal support structure, wherein the wind turbine travels about at least a portion of the concave portion of the toroidal support structure; and 
a first baffle, wherein the first baffle extends about the portion of the concave portion of the toroidal support structure about which the first turbine travels, 
wherein the baffle surrounds a portion of the wind turbine opposite the fixed toroidal support structure, and 
wherein the baffle includes at least one component selectively variably adjustable so as to vary the force, direction, or disruption of flow of fluid thereby, relative to the wind turbine.
	Claim 5 (Currently Amended) The wind turbine system of claim 2, wherein the control system further comprises a radar, wherein the radar is configurable to detect an object in a vicinity of the plurality of wind turbines, and wherein the detection of the object is performed prior to the object being in a physical contact with at least one wind turbine of the plurality of wind turbines.	
	Claim 6 (Currently Amended) The wind turbine system of claim 5, wherein, when the object is detected by the radar, the control system takes an action to reduce damage to the at least one wind turbine of the plurality of wind turbines, the action including at least stopping the at least one wind turbine. 
	Claim 7 (Currently Amended) The wind turbine system of claim 6, wherein the control system stops only the at least one wind turbine with which the object is predicted as being likely to come into physical contact.
	Claim 14 (Currently Amended) The wind turbine system of claim 1, wherein toroidal support structure comprises a plurality of toroidal-shaped modular support structure elements, 
wherein the modular support structure elements are proximally positioned so as to form two radially extending concave recesses; 
wherein the baffle is securably and radially moveably positioned relative to each recess so as to form therewith a respective wind-funneling opening with the wind turbine, and so as to be radially positionable relative to a wind directionand the wind turbine.
	Claim 16 (Currently Amended) A method of positioning generate power from wind, the positioning being performed by variably adjusting the force, direction, or disruption of flow of fluid thereby, relative to 
	Claim 19 (Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for positioning 
	These proposed amendments are not the only option for amendment, but are instead merely one suggestion; Applicant may, of course, choose to amend the claims in other ways.  For purposes of examination, however, the above proposals will be utilized to conduct an examination on the merits.  Examiner does not believe that the proposed amendments involve a substantial departure from the instant scope of the claims, but instead merely addresses issues of formality while maintaining the intended scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,299,640 (“Pare”).
Regarding claim 1, Pare discloses:
A wind turbine system (title, abstract), comprising: 
a mounting frame (claim 1); 
a fixed toroidal support structure attached to the mounting frame, the toroidal support structure having a concave portion and a convex portion (claim 1); 
a plurality of wind turbines (e.g., claim 5 recites “a second wind turbine” in addition to the recitation of “a first wind turbine” in claim 1);
a wind turbine of the plurality of wind turbines being located proximal to the concave portion of the toroidal support structure (claim 1), wherein the wind turbine travels about at least a portion of the concave portion of the toroidal support structure (claim 1); and 
a first baffle, wherein the first baffle extends about the portion of the concave portion of the toroidal support structure about which the first turbine travels (claim 1), and
wherein the baffle surrounds a portion of the wind turbine opposite the fixed toroidal support structure (claim 1).

	Pare does not explicitly disclose “wherein the baffle includes at least one component selectively variably adjustable so as to vary the force, direction, or disruption of flow of fluid thereby, relative to the wind turbine.”

	Pare does, however, explicitly state that “baffles 18 may be attached in a rotational manner so that the baffles rotated around the circumference of the support structure 4 such that the baffles 18 capture the air flow of the wind and direct the air flow toward the turbines 2a, 2b” in col. 4, ll. 39-43.  
This passage amounts to an implicit teaching that the air baffles include at least one component which is selectively and variably adjustable because the baffles are disclosed as being configured to rotate around the circumference of the support structure.  To do so implicitly requires some means of adjusting the position of the baffles.  Said means must be selectively adjustable to achieve the disclosed function of capturing airflow and directing it to the wind turbines.  Said means must also be variable because the baffle is disclosed as being adjustable for the purposes of directing wind; since the direction of wind changes, the rotational position of the baffles must be variable to accommodate changes in the wind direction.
The passage also implicitly teaches that the selective and variable adjustments are for the purpose of varying “the force, direction, or disruption of flow of fluid thereby, relative to the wind turbine” because the passage explicitly states the baffles capture air and direct it to the wind turbines.  Such an action can only be interpreted as varying the direction of the airflow relative to the wind turbine.
In view of the above, Examiner finds that claim 1 fails to patentably distinguish over the prior art of record because Pare discloses each and every limitation of the instant claims either explicitly (as shown above) or implicitly (as explained above).
Regarding claim 2, Pare discloses the limitations as set forth in claim 1 and further discloses a control system (col. 5, ll. 11-12) configurable for: monitoring (col. 5, ll. 13-14) and controlling operations of the wind turbine system (col. 5, ll. 15-16), the controlling of the operations including at least causing the wind turbine … to be positioned to maximize generation of power from wind (“[t]he computer control system can cause the turbines to be positioned most effectively to generate power from the wind”).
Regarding claim 3, Pare discloses the limitations as set forth in claim 2 and further discloses the control system being configurable for determining when the wind turbine is rotating at a speed greater than or equal to a threshold speed (col. 5, ll. 23-26), the threshold speed being set to indicate that a rotation of the wind turbine at a speed exceeding the threshold speed is associated with a risk of damage to the wind turbine (“[a]s wind speeds increase, the blades may begin to rotate at a speed that could cause damage to the turbine unit” is an implicit teaching of a threshold speed which, when exceeded, is associated with a risk of damage to the turbine); and reducing the rotation speed of the wind turbine to a speed below the threshold speed (“[a]t these speeds, the computer control system would take action to slow the rotation speed of the blades”).
Regarding claim 4, Pare discloses the limitations as set forth in claim 3 and further discloses the rotation speed being reduced by at least one of: feathering at least one blade on the wind turbine, wherein feathering includes at least altering a pitch of the at least one blade (col. 5, ll. 27-28); or moving the wind turbine to a position that does not face directly into the wind (col. 5, ll. 29-30).
Regarding claim 5, Pare discloses the limitations as set forth in claim 2 and further discloses the control system further comprising a radar (col. 5, ll. 31-33), wherein the radar is configurable to detect an object in a vicinity of the plurality of wind turbines (“can detect objects that may come into contact with at least one of the wind turbines”), and wherein the detection of the object is performed prior to the object being in a physical contact with at least one of the plurality of wind turbines (implicit; in order to detect objects that may come into contact with the turbine, the detection must be performed prior to the object being in physical contact with the turbine).
Regarding claim 6, Pare discloses the limitations as set forth in claim 5 and further discloses that, when the object is detected by the radar, the control system takes an action to reduce damage to the at least one wind turbine of the plurality of wind turbines, the action including at least stopping the at least one wind turbine (col. 5, ll. 35-37, 44-46).
Regarding claim 7, Pare discloses the limitations as set forth in claim 6 and further discloses the control system stopping only the wind turbine(s) with which the object is predicted as being likely to come in physical contact (col. 5, ll. 44-46).
Regarding claim 8, Pare discloses the limitations as set forth in claim 2 and further discloses a predictive wind model control component (col. 5, ll. 55-57) configurable to control the rotation of the wind turbine to meet the wind based on a predictive model of wind tracking (col. 5, ll. 56-57), wherein the controlling of the rotation is performed to position the wind turbine to a most efficient position for generating energy (col. 5, ll. 62-64).
Regarding claim 9, Pare discloses the limitations as set forth in claim 8 and further discloses the predictive model of the wind tracking is created based upon typical wind characteristics of an area in which the wind turbine is located (col. 5, ll. 60-62).
Regarding claim 10, Pare discloses the limitations as set forth in claim 8 and further discloses the computer system waiting a predetermined amount of time after a shift in wind is detected before rotating the wind turbine to face into a new direction (col. 5, l. 64 – col. 6, l. 2).
Regarding claim 11, Pare discloses the limitations as set forth in claim 10 and further discloses the predetermined amount of time comprising at least an amount of time in which the wind typically returns to its previous direction (col. 6, ll. 1-2) based upon typical wind characteristics of the area in which the wind turbine is located (implicit; it would be illogical to utilize wind characteristics of regions in which the wind turbine is not located, particularly since Pare discloses the predictive model being based upon the typical wind conditions local to the wind turbine).
Regarding claim 12, Pare discloses the limitations as set forth in claim 1 and further discloses the toroidal support structure comprises carbon fiber (col. 2, ll. 57-58).
Regarding claim 13, Pare discloses the limitations as set forth in claim 1 and further discloses the toroidal support structure has a thickness of about % inch and a corresponding strength to withstand 220 mile per hour winds (col. 2, ll. 58-60).
Regarding claim 14, Pare discloses the limitations as set forth in claim 1 and further discloses the toroidal support structure comprising a plurality of toroidal-shaped modular support structure elements (FIG 1 depicts two module support structures 4 forming the toroidal support structure; see col. 3, ll. 8-15), wherein the modular support structure elements are proximally positioned so as to form two radially extending concave recesses (see FIG 1); wherein the baffle is securably and radially moveably positioned relative to each recess (col. 4, ll. 33-51) so as to form therewith a respective wind-funneling opening with the wind turbine (as shown in FIGS 6A, 6B, and 7), and so as to be radially positionable relative to a wind direction and the wind turbine (col. 4, ll. 39-45).
Regarding claim 15, Pare discloses the limitations as set forth in claim 1 and further discloses the system is configurable to switch between a first mode and a second mode (col. 2, ll. 47-55), the first mode being for operating to generate power from the wind (“acting as a generator”) and the second mode is for operating, at least in part, as a motor (“acting as a motor”) in order to resist rotation from the wind (implicit; system can act as a motor “in order to deal with high wind speeds to prevent damage to the unit” which implies operation as a motor to slow the rotational speed of the wind turbine, i.e., “to resist rotation from the wind”), and wherein the switching between the first and second modes is based on wind speed (“to switch between acting as a motor and acting as a generator based on the wind speed”).
Regarding claims 16-18, Applicant merely recites a method of positioning the wind turbine system of claims 1-3, 5, and 6.  As shown above, Pare discloses the limitations of claim 1 (thus disclosing the means of performing the positioning i.e., the baffle structures) and claim 2 (thus disclosing the purpose of positioning being the most effective generation of instant power as recited by instant claim 16).  Since Pare discloses the structures and how they are positioned and operated, Pare must also (at least) implicitly disclose a method of positioning.  As such, the rejection of claims 1 and 2 applies, mutatis mutandis, to the subject matter of claim 16.  With respect to claims 17 and 18, Applicant recites subject matter having a substantially identical scope to claims 3, 5, and 6.  As such, the rejection of claims 3, 5, and 6 applies, mutatis mutandis, to the subject matter of claims 17 and 18.
Regarding claims 19-21, Applicant merely recites a non-transitory computer readable medium storing instructions for implementing the method of claim 16, which is merely a method of positioning the system of claim 1.  As discussed above, Pare discloses the method of claim 16; Pare also discloses the use of computer readable mediums for storing the method in col. 6, ll. 60-62.  Since Pare discloses the structures, how they are positioned and operated, and storage of the method on a computer readable medium, the rejection of claims 1 and 2 applies, mutatis mutandis, to the subject matter of claim 19.  With respect to claims 20 and 21, Applicant recites subject matter having a substantially identical scope to claims 3, 5, and 6.  As such, the rejection of claims 3, 5, and 6 applies, mutatis mutandis, to the subject matter of claims 20 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832